Exhibit 10.6

CONCHO RESOURCES INC.

2015 STOCK INCENTIVE PLAN

PERFORMANCE UNIT AWARD AGREEMENT

JANUARY 2, 2019

To:    [Jack Harper][Will Giraud]

Concho Resources Inc., a Delaware corporation (the “Company”), is pleased to
grant you an award (the “Award”) consisting of an aggregate of <shares_awarded>
performance units (each, a “Performance Unit”) that have a performance period
beginning on January 1, 2019 through December 31, 2023 (the “Performance
Period”). The Award is subject to your acceptance of and agreement to all the
applicable terms, conditions and restrictions described in this Performance Unit
Award Agreement (this “Agreement”) and the Concho Resources Inc. 2015 Stock
Incentive Plan (as such plan may be amended or restated thereafter from time to
time, the “Plan”). A copy of the Plan is available upon request. To the extent
that any provision of this Agreement conflicts with the expressly applicable
terms of the Plan, you acknowledge and agree that those terms of the Plan shall
control and, if necessary, the applicable provisions of this Agreement shall be
deemed amended so as to carry out the purpose and intent of the Plan. Terms that
have their initial letters capitalized, but that are not otherwise defined in
this Agreement, shall have the meanings given to them in the Plan in effect as
of the date of this Agreement (such date the “Date of Grant”). The Performance
Units contemplated herein are granted as Performance Awards under the Plan and
are subject to the award limitations applicable to awards denominated in shares
of the Company’s common stock (the “Common Stock”) that are set forth in
Paragraph V(a) of the Plan.

This Agreement sets forth the terms of the agreement between you and the Company
with respect to the Performance Units. By accepting this Agreement, you agree to
be bound by all of the terms hereof.

1.    Overview of Performance Units.

(a)    Performance Units Generally. Each Performance Unit represents a
contractual right to receive one share of Common Stock, subject to the terms and
conditions of this Agreement; provided that, based on the achievement of the
performance objective outlined in Section 2 hereof (the “Performance
Objective”), the number of shares of Common Stock that may be deliverable
hereunder in respect of the Performance Units may range from 0% to 300% of the
number of Performance Units stated in the preamble to this Agreement (such
stated number of Performance Units hereafter called the “Initial Performance
Units”). Your right to receive Common Stock in respect of Performance Units is
generally contingent, in whole or in part, upon (i) the achievement of the
Performance Objective and (ii) except as provided in Section 4(a) or Section 5
hereof, your continued employment with the Company through the end of the
Vesting Period.

 

1



--------------------------------------------------------------------------------

(b)    Dividend Equivalents. With respect to each outstanding Performance Unit,
the Company shall credit a book entry account with an amount equal to the amount
of any cash dividend paid during the Performance Period on one share of Common
Stock. The amount credited to such book entry account shall be payable to you at
the same time or times, and subject to the same terms and conditions as are
applicable to, your Performance Units; provided that, if more than the Initial
Performance Units shall become payable in accordance with this Agreement, then
the maximum amount payable in respect of such dividend equivalents shall be the
amount credited to your book entry account. Dividends and distributions payable
on Common Stock other than in cash shall have a value equal to the amount of
such dividends reported by the issuer to its shareholders for purposes of
Federal income taxation and will be addressed in accordance with Section 9
hereof.

2.    Performance Objective. The Performance Objective with respect to the
Initial Performance Units is based on both (a) the Total Shareholder Return
achieved by the Company relative to the Peer Companies (as defined below) for
the Performance Period (the “Relative Total Shareholder Return”) and (b) the
absolute annualized Total Shareholder Return achieved by the Company for the
Performance Period (the “Absolute Total Shareholder Return”). “Total Shareholder
Return” shall mean, as to the Company and each of the Peer Companies, the
percentage rate of return shareholders receive through stock price changes and
the receipt of cash dividends paid over the Performance Period, determined in
accordance with the following formula: (Closing Value minus Initial Value plus
Cash Dividends) divided by Initial Value, where:

Closing Value means the average of the closing stock prices of the Company or
such Peer Company, as applicable, on each trading day during the period
beginning on the first day of the calendar month in which the last day of the
Performance Period occurs and ending on the last day of the Performance Period;
provided, however, that if a Peer Company ceases to have a class of common
equity securities listed to trade under Section 12(b) or Section 12(g) of the
Exchange Act during the Performance Period (determined after any applicable
adjustment by the Committee pursuant to Section 9 hereof), then the Total
Shareholder Return for such Peer Company shall be determined by the Committee as
provided in the preceding provisions of this sentence but, from and after the
date of such cessation, the price per share of such Peer Company’s common stock
shall be deemed to be equal to the price per share of such common stock
immediately prior to such cessation increased by the interest that would be
earned on such amount if it were invested in U.S. Treasury securities of
approximate equal duration to the portion of the Performance Period remaining
after such cessation.

Notwithstanding the foregoing, if Total Shareholder Return for the Company and
the Peer Companies is required to be determined for purposes of Section 5
hereof, then the Closing Value shall be determined as described above, except
that (i) the last day of the Performance Period shall be deemed to be the Change
of Control Date and the Closing Value with respect to the Peer Companies shall
be based on the 30-day period ending on the date of such termination of
employment, and (ii) the Closing Value with respect to the Company shall mean
the fair market value (as determined in good faith by the Committee) of the
consideration received by the stockholders of the Company with respect to each
share of Common Stock as of the effective time of the Change of Control;
provided, however, that if such Change of Control is effected in a manner that
does not result in the

 

2



--------------------------------------------------------------------------------

stockholders of the Company receiving consideration in exchange for their Common
Stock, then such Closing Value shall mean the average of the closing stock
prices of the Company on each trading day during the 30-day period immediately
preceding the date of the Change of Control Date (as defined in Section 5
hereof).

In addition, if Total Shareholder Return for the Company and the Peer Companies
is required to be determined for purposes of Section 4(a) or 4(b) hereof, then
the Closing Value shall be determined as described above, except that the last
day of the Performance Period shall be deemed to be the Termination Date (as
defined in Section 4(a) hereof) and the Closing Value shall be based on the
30-day period ending on the date of such termination of employment.

Initial Value means the average of the closing stock prices of the Company or
such Peer Company, as applicable, on each trading day in the calendar month
immediately preceding the first day of the Performance Period. The Initial Value
of the Common Stock to be used to determine the Company’s Total Shareholder
Return over the Performance Period is $             per share.

Cash Dividends means the aggregate amount of cash dividends per share paid over
the Performance Period by the Company or such Peer Company, as applicable.

Achievement with respect to the portion of the Performance Objective that is
based on Relative Total Shareholder Return shall be determined by the Committee
based on the Company’s relative ranking in respect of the Performance Period
with regard to Total Shareholder Return as compared to Total Shareholder Return
of the Peer Companies, and shall be a percentage determined in accordance with
the table set forth in Appendix A hereto. A company shall be a “Peer Company” if
it is one of the companies listed on Appendix A hereto. Achievement with respect
to the portion of the Performance Objective that is based on Absolute Total
Shareholder Return shall be determined by the Committee based on the Company’s
annualized Total Shareholder Return achieved over the Performance Period, and
shall be a percentage determined in accordance with the provisions set forth in
Appendix A hereto. As soon as administratively practicable following the end of
the Performance Period (but in no event later than the 15th day of the third
calendar month following the calendar month in which the Performance Period
ends), the Committee shall certify whether and to the extent that the
Performance Objective has been achieved and will determine the number of
Performance Units, if any, determined to be earned for the Performance Period
(which number of Performance Units shall equal the product of the Initial
Performance Units (subject to adjustment as set forth in Section 9 hereof)
multiplied by the percentage determined with respect to Relative Total
Shareholder Return pursuant to the table set forth in Appendix A hereto
multiplied by the percentage determined with respect to Absolute Total
Shareholder Return in accordance with the provisions set forth in Appendix A
hereto). The number of Performance Units, if any, determined by the Committee to
be earned pursuant to the preceding provisions of this Section 2 shall be
referred to as the “Earned Performance Units.”

 

3



--------------------------------------------------------------------------------

3.    Conversion of Performance Units; Delivery and Vesting of Restricted Stock
with respect to Performance Units.

(a)    Conversion of Performance Units. Unless an earlier date applies pursuant
to Section 5(d) hereof, payment in respect of Earned Performance Units (and any
related dividend equivalents) shall be made not later than the 15th day of the
third calendar month following the calendar month in which the Performance
Period ends. All payments in respect of Earned Performance Units shall be made
in the form of time-based Restricted Stock that will be subject to the
Forfeiture Restrictions in Section 3(b). Neither this Section 3 nor any action
taken pursuant to or in accordance with this Section 3 shall be construed to
create a trust of any kind. Any shares of Common Stock issued to you pursuant to
this Agreement shall be in book entry form registered in your name. Any
fractional Earned Performance Units shall be rounded up to the nearest whole
share of Common Stock.

(b)    Forfeiture Restrictions. The Restricted Stock issued hereunder in
settlement of Earned Performance Units may not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred, encumbered or disposed of, and
in the event of termination of your employment with the Company for any reason
other than as described in Section 4(a) or (b) below, you shall, for no
consideration, forfeit to the Company all Restricted Stock. The prohibition
against transfer and the obligation to forfeit and surrender the Restricted
Stock to the Company upon termination of employment as provided in the preceding
sentence are herein referred to as the “Forfeiture Restrictions.” The Forfeiture
Restrictions shall be binding upon and enforceable against any transferee of the
Restricted Stock.

(c)    Lapse of Forfeiture Restrictions. Provided that you have been
continuously employed by the Company from the Date of Grant through the
applicable lapse dates set forth in the following schedule, the Forfeiture
Restrictions shall lapse with respect to a percentage of the Restricted Stock
determined in accordance with the following schedule: the Forfeiture
Restrictions shall lapse over a period of five (5) years commencing on the fifth
(5th) anniversary of the Date of Grant (the “Vesting Period”) at a rate of 20%
per year, with the Forfeiture Restrictions applicable to 20% of the total number
of shares of Restricted Stock lapsing on the sixth (6th) anniversary of the Date
of Grant, and the Forfeiture Restrictions with respect to an additional 20% of
the Restricted Stock lapsing annually thereafter until the tenth (10th)
anniversary of the Date of Grant.

(d)    Certificates. A certificate evidencing the Restricted Stock shall be
issued by the Company in the your name, pursuant to which you shall have all of
the rights of a stockholder of the Company with respect to the Restricted Stock,
including, without limitation, voting rights and the right to receive dividends
(provided, however, that dividends paid in shares of the Company’s stock shall
be subject to the Forfeiture Restrictions and further provided that dividends
that are paid other than in shares of the Company’s stock shall be paid no later
than the end of the calendar year in which the dividend for such class of stock
is paid to stockholders of such class or, if later, the 15th day of the third
month following the date the dividend is paid to stockholders of such class of
stock). Notwithstanding the foregoing, the Company may, in its discretion, elect
to complete the delivery of the Restricted Stock by means of electronic,
book-entry statement, rather than issuing physical share certificates. You may
not sell, transfer, pledge, exchange, hypothecate or otherwise dispose of the
stock until the Forfeiture Restrictions have expired, and a breach of the

 

4



--------------------------------------------------------------------------------

terms of this Agreement shall cause a forfeiture of the Restricted Stock. The
certificate, if any, shall be delivered upon issuance to the Secretary of the
Company or to such other depository as may be designated by the Committee as a
depository for safekeeping until the forfeiture of such Restricted Stock occurs
or the Forfeiture Restrictions lapse pursuant to the terms of the Plan and this
Agreement. At the Company’s request, you shall deliver to the Company a stock
power, endorsed in blank, relating to the Restricted Stock. Upon the lapse of
the Forfeiture Restrictions without forfeiture, the Company shall cause a new
certificate or certificates to be issued without legend (except for any legend
required pursuant to applicable securities laws or any other agreement to which
you are a party) in your name in exchange for the certificate evidencing the
Restricted Stock or, as may be the case, the Company shall issue appropriate
instructions to the transfer agent if the electronic, book-entry method is
utilized.

4.    Termination of Employment.

(a)    Termination without Cause. In the event that your employment with the
Company terminates during the Performance Period due to your termination of
employment by the Company without Cause (as defined in the Severance Plan (as
defined below)) (and not by reason of your death or Disability (as in the
Severance Plan)), then you shall be deemed to have earned, as of the date of
your termination of employment (the “Termination Date”), that number of
Performance Units equal to the product of (i) and (ii), where:

 

  (i)

equals the number of Earned Performance Units that you would have earned in
accordance with Section 2 hereof assuming that (A) the Performance Period ended
on the Termination Date and (B) the determination of whether, and to what
extent, the Performance Objective is achieved is based on the lower of the
target level of performance and the actual performance against the stated
performance criteria through the Termination Date; and

 

  (ii)

equals a fraction (the “Pro-Ration Fraction”), (A) the numerator of which is the
number of days you were employed from the Date of Grant through the date of your
termination of employment (the “Termination Date”) and (B) the denominator of
which is 3,653 (the number of days between the Date of Grant and the tenth
(10th) anniversary of the Date of Grant).

Any portion of the Performance Units that do not become earned and payable in
accordance with the preceding sentence shall terminate and automatically be
cancelled as of the Termination Date. Distribution of shares of Common Stock in
respect of the Performance Units determined to be earned by reason of this
Section 4(a) shall be made made not later than the 15th day of the third
calendar month following the calendar month in which the Termination Date
occurs.

In the event that your employment with the Company terminates following the
Performance Period and prior to the end of the Vesting Period due to your
termination of employment by the Company without Cause (and not by reason of
your death or Disability), then the Forfeiture Restrictions shall lapse with
respect to a pro-rated number of then unvested Restricted Stock issued pursuant
to Section 3(a) based upon the number of days you were employed by the Company
during the period commencing the Date of Grant through the Termination Date
divided by 3,653.

 

5



--------------------------------------------------------------------------------

(b)    Death or Disability. In the event that your employment with the Company
terminates during the Performance Period due to your death or Disability, then
you shall be deemed to have earned, as of the Termination Date, that number of
Performance Units equal to the number of Earned Performance Units that you would
have earned in accordance with Section 2 hereof assuming that (A) the
Performance Period ended on the Termination Date and (B) the determination of
whether, and to what extent, the Performance Objective is achieved is based on
the higher of the target level of performance and the actual performance against
the stated performance criteria through the Termination Date. Any portion of the
Performance Units that do not become earned and payable in accordance with the
preceding sentence shall terminate and automatically be cancelled as of the
Termination Date. Distribution of shares of Common Stock in respect of the
Performance Units (and any related dividend equivalents) that become earned
and/or payable by reason of this paragraph shall be made made not later than the
15th day of the third calendar month following the calendar month in which the
Termination Date occurs.

In the event that your employment with the Company terminates following the
Performance Period and prior to the end of the Vesting Period due to your death
or Disability, then the Forfeiture Restrictions shall lapse with respect to 100%
of the Restricted Stock effective as of the Termination Date.

(c)    Other Termination of Employment. Unless otherwise determined by the
Committee at or after grant, in the event that your employment with the Company
terminates prior to the end of the Performance Period for any reason other than
those listed in Section 4(a) or 4(b) hereof, all of your Performance Units shall
terminate and automatically be canceled upon such termination of employment. In
addition, any shares of Restricted Stock issued pursuant to Section 3(a) with
respect to which the Forfeiture Restrictions do not lapse in accordance with the
preceding provisions of Section 4(a) or Section 4(b) shall be forfeited to the
Company for no consideration as of the date of the termination of your
employment with the Company.

(d)    Definitions of Severance Plan. As used in this Agreement, the term
“Severance Plan” shall mean that certain Concho Resources Inc. Executive
Severance Plan, as amended from time to time in accordance with the terms
thereof.

(e)    Termination of Employment. For all purposes of this Agreement, you will
be considered to have terminated from employment with the Company when you incur
a “separation from service” within the meaning of Section 409A(a)(2)(A)(i) of
the Code and applicable administrative guidance thereunder; provided, however,
that whether such a separation from service has occurred shall be determined
based upon a reasonably anticipated permanent reduction in the level of bona
fide services to be performed to no more than 49% of the average level of bona
fide services provided in the immediately preceding 36 months.

5.    Change of Control. Notwithstanding the provisions of Section 1 through
Section 4 hereof or the terms of any Employment Agreement between you and the
Company or any Affiliate, if you have been continuously employed from the grant
date specified above until the date that a Change of Control (as in the
Severance Plan) occurs (the “Change of Control Date”), then upon the occurrence
of a Change of Control your rights in respect of the Performance Units shall be
determined as provided in Section 5(a) hereof.

 

6



--------------------------------------------------------------------------------

(a)    Continuous Employment. If a Change of Control occurs prior to the end of
the Performance Period and your employment has not terminated prior to the
Change of Control Date, then on the Change in Control Date, your outstanding
Performance Units will be automatically converted into a number of time-based
Restricted Stock that will vest, subject solely to your continued employment,
over the Vesting Period in accordance with Section 3(c). The number of such
time-based Restricted Stock will be equal to the number of Performance Units
that would have become Earned Performance Units in accordance with the
provisions of Section 2 hereof assuming that:

(i)    the Performance Period ended on the Change of Control Date; and

(ii)    the determination of whether, and to what extent, the Performance
Objective is achieved is based on the actual performance against the stated
performance criteria through the Change of Control Date.

In the event your Performance Units are converted into time-based Restricted
Stock pursuant to this Section 5(a) or a Change of Control occurs after the end
of the Performance Period and prior to the end of the Vesting Period, and your
employment is terminated as a result of a Qualifying Termination (as defined in
the Severance Plan) within the two-year period beginning on the Change of
Control Date, 100% of your then-unvested and outstanding portion of this Award
shall immediately vest and become payable as of your Termination Date.

(b)    Termination of Employment Upon Change of Control. If a Change of Control
occurs during the Performance Period and your employment is terminated upon the
Change of Control Date as a result of a Qualifying Termination, then you will be
issued a number of shares of Common Stock equal to the number of Performance
Units that would have become Earned Performance Units in accordance with the
provisions of Section 2 hereof assuming that:

(i)    the Performance Period ended on the Change of Control Date; and

(ii)    the determination of whether, and to what extent, the Performance
Objective is achieved is based on the actual performance against the stated
performance criteria through the Change of Control Date.

If a Change of Control occurs after the end of the Performance Period and prior
to the end of the Vesting Period and your employment is terminated upon the
Change of Control Date as a result of a Qualifying Termination, 100% of your
then-unvested and outstanding portion of this Award shall immediately vest and
become payable as of your Termination Date.

(c)    Time and Form of Payment. Any shares of Common Stock issuable pursuant to
Section 5(a) shall be issued at the time provided in Section 3 hereof, or, if
sooner, immediately upon your Termination Date. Any shares of Common Stock
issuable pursuant to Section 5(b) shall be issued immediately following (and not
later than five business days after) the Change of Control Date and shall be
fully earned and freely transferable as of the Change of Control Date.
Notwithstanding anything else contained in this Section 5 to the contrary (other
than Section 5(d)), if the Change of Control involves a merger, reclassification
or other reorganization or business

 

7



--------------------------------------------------------------------------------

combination pursuant to which the Common Stock is exchanged for or converted to
stock of the surviving or continuing corporation in such transaction, the
successor or continuing entity to the Company or the direct or indirect parent
of the Company (collectively, the “Successor Corporation”), then you shall
receive, instead of each share of Common Stock otherwise deliverable hereunder,
the same consideration (whether stock, cash or other property) payable or
distributable in such transaction in respect of a share of Common Stock. Any
property distributed pursuant to this Section 5(c), whether in shares of the
Successor Corporation or otherwise, shall in all cases be freely transferable
without any restriction (other than any such restriction that may be imposed by
applicable law), and any securities issued hereunder shall be registered to
trade under the Exchange Act, and shall have been registered under the
Securities Act of 1933, as amended (the “Securities Act”).

(d)    Alternative Form of Payment. Notwithstanding anything else contained in
this Section 5 to the contrary, the Committee may elect, at its sole discretion
by resolution adopted prior to the Change of Control Date, to have the Company
satisfy your rights in respect of the Performance Units (as determined pursuant
to the foregoing provisions of this Section 5), in whole or in part, by having
the Company make a cash payment to you within five business days of the Change
of Control Date in respect of all such Performance Units or such portion of such
Performance Units as the Committee shall determine. Any cash payment for any
Performance Unit shall be equal to the Fair Market Value of the number of shares
of Common Stock into which it would convert, determined on the Change of Control
Date.

6.    Clawback and Forfeiture under Certain Circumstances. Notwithstanding any
provisions in this Agreement to the contrary, any portion of the payments and
benefits provided under this Agreement or the sale of shares of Common Stock
shall be subject to a clawback to the extent necessary to comply with applicable
law including, without limitation, the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act or any Securities and Exchange
Commission rule. In addition, notwithstanding any provisions herein to the
contrary, the Committee may terminate your Award if it determines that you have
engaged in conduct that would permit the Company to terminate your employment
for cause. For purposes of the preceding sentence, the term “cause” has the
meaning assigned to such term in your employment agreement with the Company or
an Affiliate; provided, however, that in the absence of such an employment
agreement or if such employment agreement does not define the term “cause,” then
“cause” means a determination by the Company that you have (a) engaged in
conduct that is injurious (monetarily or otherwise) to the Company or any
Affiliate (including, without limitation, misuse of any of the Company’s funds
or other property), (b) been convicted of, or pleaded no contest to, or received
adjudicated probation or deferred adjudication in connection with any felony or
any other crime involving fraud, dishonesty or moral turpitude, (c) breached any
material provision of the Plan, this Agreement or any other written agreement or
corporate policy or code of conduct established by the Company or its
Affiliates, (d) engaged in gross negligence or willful misconduct in the
performance of your duties, or (e) refused without proper legal reason to
perform your duties.

7.    Nontransferability of Awards. The Performance Units granted hereunder may
not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of, other than by will or by the laws of
descent and distribution. Following your death, any shares distributable (or
cash payable) in respect of Performance Units will be delivered or paid, at the
time specified in Section 3 hereof or, if applicable, Section 5 hereof, to your
beneficiary in accordance with, and subject to, the terms and conditions hereof
and of the Plan.

 

8



--------------------------------------------------------------------------------

8.    [Reserved].

9.    Adjustments in Respect of Performance Units. In the event of any common
stock dividend or common stock split, recapitalization (including, but not
limited to, the payment of an extraordinary dividend), merger, consolidation,
combination, spin-off, distribution of assets to stockholders, exchange of
shares, or other similar corporate change with regard to the Company or any Peer
Company (other than the payment of cash dividends), appropriate adjustments
shall be made by the Committee to the Initial Value of the corresponding common
stock, and, if any such event occurs with respect to the Company, in the
aggregate number of Performance Units subject to this Agreement. The Committee’s
determination with respect to any such adjustment shall be conclusive.

10.    Effect of Settlement. Upon conversion into shares of Restricted Stock (or
Successor Corporation common stock) pursuant to Section 3 or Section 5 hereof, a
cash settlement of your rights, at the election of the Committee at its sole
discretion pursuant to Section 5(d) hereof, or a combination of the issuance of
Restricted Stock and the payment of cash in accordance with any applicable
provisions of this Agreement, all of your Performance Units subject to the Award
shall be cancelled and terminated. If and to the extent that you are still
employed at the end of the Performance Period, any portion of your Performance
Units that have not become earned in accordance with the terms of this Agreement
shall be cancelled and terminated.

11.    Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.

12.    Remedies. The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys’ fees incurred in connection with the
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise.

13.    Information Confidential. As partial consideration for the granting of
the Award hereunder, you hereby agree with the Company that you will keep
confidential all information and knowledge, except that which has been disclosed
in any public filings required by law, that you have relating to the terms and
conditions of this Agreement; provided, however, that such information may be
disclosed as required by law and may be given in confidence to your spouse, tax
and financial advisors, or to a financial institution to the extent that such
information is necessary to secure a loan.

14.    Payment of Taxes. The Company may from time to time require you to pay to
the Company (or an Affiliate if you are an employee of an Affiliate) the amount
that the Company deems necessary to satisfy the Company’s or its Affiliate’s
current or future obligation to withhold federal, state or local income or other
taxes that you incur as a result of the Award. With respect to any required tax
withholding, unless another arrangement is permitted by the Company in its

 

9



--------------------------------------------------------------------------------

discretion, the Company shall withhold from the shares of Common Stock issued to
you the number of shares necessary to satisfy the Company’s obligation to
withhold taxes, that determination to be based on the shares’ Fair Market Value
at the time as of which such determination is made. In the event the Company
subsequently determines that the aggregate Fair Market Value of any shares of
Common Stock withheld as payment of any tax withholding obligation is
insufficient to discharge that tax withholding obligation, then you shall pay to
the Company, immediately upon the Company’s request, the amount of that
deficiency.

15.    Right of the Company and Affiliates to Terminate Your Employment. Nothing
contained in this Agreement shall confer upon you the right to continue in the
employ of the Company or any Affiliate, or interfere in any way with the rights
of the Company or any Affiliate to terminate your employment at any time for any
or no reason; provided, however, that any such termination shall be subject to
the terms and conditions of any employment agreement between you and the Company
or any Affiliate.

16.    No Liability for Good Faith Determinations. Neither the Company nor the
members of the Board and the Committee shall be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Performance Units granted hereunder.

17.    No Guarantee of Interests. The Board, the Committee and the Company do
not guarantee the Common Stock of the Company from loss or depreciation.

18.    Company Records. Records of the Company or its Affiliates regarding your
period of employment, termination of employment and the reason therefor, leaves
of absence, re-employment, and other matters shall be conclusive for all
purposes hereunder, unless determined by the Company to be incorrect.

19.    Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

20.    Notices. Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail. Any such
notice required or permitted to be delivered hereunder shall be deemed to be
delivered on the date on which it is personally delivered, or, whether actually
received or not, on the third business day after it is deposited in the United
States mail, certified or registered, postage prepaid, addressed to the person
who is to receive it at the address which such person has theretofore specified
by written notice delivered in accordance herewith. The Company or you may
change, at any time and from time to time, by written notice to the other, the
address which it or you had previously specified for receiving notices.

 

10



--------------------------------------------------------------------------------

The Company and you agree that any notices shall be given to the Company or to
you at the following addresses:

Company:

Concho Resources Inc.

Attn: Corporate Secretary

One Concho Center

600 W. Illinois Avenue

Midland, Texas 79701

Holder:    At your current address as shown in the Company’s records.

21.    Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.

22.    Successor. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

23.    Headings. The titles and headings of Sections and paragraphs are included
for convenience of reference only and are not to be considered in construction
of the provisions hereof.

24.    Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of the State of
Texas except to the extent Texas law is preempted by federal law. The obligation
of the Company to sell and deliver Common Stock hereunder is subject to
applicable laws and to the approval of any governmental or regulatory authority
(including any applicable stock exchange) required in connection with the
authorization, issuance, sale, or delivery of such Common Stock.

25.    Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of shares of Common Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.

26.    Amendment. This Agreement may be amended at any time unilaterally by the
Company provided that such amendment is consistent with all applicable laws and
does not reduce any rights or benefits you have accrued pursuant to this
Agreement. This Agreement may also be amended at any time unilaterally by the
Company to the extent the Company believes in good faith that such amendment is
necessary or advisable to bring this Agreement into compliance with any
applicable laws, including Section 409A of the Code.

27.    The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.

28.    Agreement Respecting Securities Act. You represent and agree that you
will not sell the Common Stock that may be issued to you pursuant to your
Performance Units except pursuant to an effective registration statement under
the Securities Act or pursuant to an exemption from registration under the
Securities Act (including Rule 144).

 

11



--------------------------------------------------------------------------------

29.    No Stockholder Rights. The Performance Units granted pursuant to this
Agreement do not and shall not entitle you to any rights as a stockholder of
Common Stock until such time as you receive shares of Restricted Stock pursuant
to this Agreement. Your rights with respect to the Performance Units shall
remain forfeitable at all times prior to the date on which rights become earned
in accordance with this Agreement.

[Signatures on the following page.]

 

12



--------------------------------------------------------------------------------

If you accept this Performance Unit Award Agreement and agree to its terms and
conditions, please so confirm by signing and returning the duplicate of this
Agreement enclosed for that purpose.

 

Very Truly Yours, CONCHO RESOURCES INC. By:       Name:   Timothy A. Leach  
Title:   Chief Executive Officer

ACKNOWLEDGED AND AGREED:

 

By:       <first_name> <last_name>

 

13



--------------------------------------------------------------------------------

Appendix A

Determination of Earned Performance Units

A.    Relative Total Shareholder Return

Peer Companies:

 

OXY   Occidental Petroleum Corporation EOG   EOG Resources, Inc. APC   Anadarko
Petroleum Corporation DVN   Devon Energy Corporation APA   Apache Corporation
MRO   Marathon Oil Corporation PXD   Pioneer Natural Resources CLR   Continental
Resources, Inc. NBL   Noble Energy, Inc. HES   Hess Corporation COG   Cabot
Oil & Gas Corporation XEC   Cimarex Energy Co. FANG   Diamondback Energy, Inc.
PE   Parsley Energy Inc. COP   ConocoPhillips

Determination of Percentage Attributable to Relative Total Shareholder Return:

The percentage attributable to the achievement of Relative Total Shareholder
Return shall be determined in accordance with the following table based on the
Company’s relative ranking in respect of the Performance Period with regard to
Total Shareholder Return as compared to Total Shareholder Return of the Peer
Companies (straight line interpolation will be used between levels):

 

Company’s Relative Ranking

  

Applicable Percentage

93rd Percentile or Above    200% 80th Percentile    175% 60th Percentile    125%
40th Percentile    80% 27th Percentile    54% 20th Percentile or Below    0%

 

14



--------------------------------------------------------------------------------

B.    Absolute Total Shareholder Return

The percentage attributable to the achievement of Absolute Total Shareholder
Return shall be determined in accordance with the following table based on the
Company’s annualized Total Shareholder Return for the Performance Period:

 

Company’s annualized Total Shareholder

Return for the Performance Period

  

Applicable Percentage

Less than 0%    50% 0% to 5%    75% 5% to 10%    100% 10% to 15%    125% Greater
than 15%    150%

 

15